Third District Court of Appeal
                            State of Florida

                         Opinion filed April 4, 2018.
      Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D17-2436
                     Lower Tribunal No. 75-11762B
                         ________________


                    William Charles Richardson,
                                 Appellant,

                                     vs.

                         The State of Florida,
                                 Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Stephen
T. Millan, Judge.

     William Charles Richardson, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.



Before SALTER, EMAS and FERNANDEZ, JJ.

     PER CURIAM.

                     ON ORDER TO SHOW CAUSE
      On February 21, 2018, the Court affirmed the denial of William

Richardson’s petition for writ of habeas corpus. On the same date, the Court

ordered Richardson to show cause why he should not be prohibited from filing

further pro se appeals, petitions, motions, or other pleadings in this Court relating

to lower tribunal case F75-11762.

      Upon consideration of Richardson’s response to the order to show cause and

the successive, duplicative, pro se petitions and appeals brought by Richardson, we

conclude that good cause has not been shown. Richardson has engaged in the

filing of meritless, frivolous, and successive claims, continuing to seek relief from

this Court notwithstanding prior adverse determinations on the merits.1

      In accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999), and

Concepcion v. State, 944 So. 2d 1069 (Fla. 3d DCA 2006), Richardson is

prohibited from filing any further pro se appeals, pleadings, motions, or petitions

relating to his conviction, judgment, and sentence in lower tribunal case F75-

11762. We direct the Clerk of the Third District Court of Appeal to refuse to

accept any such papers relating to the circuit court case number unless they have

been reviewed and signed by an attorney who is a duly licensed member of The


1 Richardson failed to provide any response that would justify such filings; see the
trial court’s orders in the circuit court case entered October 13, 2017, June 24,
2016, September 24, 2015, and April 12, 2013, as well as this Court’s opinions and
orders in Case Nos. 3D17-2051, 3D16-2162, 3D16-1825, 3D15-1936, 3D15-530,
and 3D13-2045.

                                      2
Florida Bar in good standing. See Whipple v. State, 112 So. 3d 540 (Fla. 3d DCA

2013).

      Additionally, any such further and unauthorized pro se filings by Richardson

may subject him to appropriate sanctions, including the issuance of written

findings forwarded to the Department of Corrections for its consideration of

disciplinary action, including the forfeiture of gain time. See § 944.279(1), Fla.

Stat. (2017).




                                     3